Citation Nr: 1507707	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits on behalf of the Veteran's minor child.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1996 to May 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant is the guardian of the Veteran's minor child.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A March 2012 apportionment decision denied an apportionment of the Veteran's VA benefits on behalf of his minor child.  The appellant, the guardian of the Veteran's minor child, has appealed this denial.  Before it can address the merits of the instant case, however, the Board finds that this case must be remanded to satisfy the Veteran's right to notification in a simultaneously contested claim.

Upon submission of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties must be furnished a statement of the case (SOC) which contains only information directly pertaining to the payment or potential payment of the benefits sought.  38 C.F.R. § 19.101 (2014).  Should a substantive appeal be filed in response to the SOC, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102 (2014).

In this case, an SOC was issued to the appellant; no SOC was issued to the Veteran.  The appellant's substantive appeal (VA Form 9) was received in December 2012.  The content of the substantive appeal was not provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

Fully comply with appropriate procedures for simultaneously contested claims, including providing the Veteran with a copy of the SOC and the content of the appellant's December 2012 substantive appeal.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




